                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,                    :       Case No. 1:17-cr-054
                                              :
 vs.                                          :       Judge Timothy S. Black
                                              :
 ANTWAN CRISWELL,                             :
                                              :
         Defendant.                           :

                                  ORDER:
       (1) GRANTING MOTION TO DISMISS UNDER THE SPEEDY TRIAL ACT;
               (2) DISMISSING CHARGES WITHOUT PREJUDICE; AND
        (3) DENYING MOTION TO DISMISS UNDER THE SIXTH AMENDMENT

        This criminal case is before the Court on Defendant’s motions to dismiss under the

Speedy Trial Act and the Sixth Amendment (Docs. 24, 27) and the parties’ responsive

memoranda (Docs. 25, 26, 28).

                                   I. BACKGROUND

        On May 18, 2017, Defendant Antwan Criswell was charged by way of a seven-

count indictment with the following drug trafficking and firearm offenses: distribution

and attempt to distribute controlled substances and mixtures (including heroin, fentanyl,

and carfentanil), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846 (Counts 1, 4,

and 6); using or carrying a firearm during and in relation to a drug trafficking offense, in

violation of 18 U.S.C. § 924(c)(1) (Count 2); and possession of a firearm by a prohibited

person (i.e., a convicted felon), in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

(Counts 3, 5, 7). (Doc. 3).
       As charged, Count 2 carries a mandatory minimum of five years imprisonment up

to life. 18 U.S.C. § 924(c)(1)(A)(i). Defendant also faces terms of imprisonment of up to

twenty years on each controlled substance offense (Counts 1, 4, 6) and up to ten years for

each count of felon in possession of a firearm (Counts 3, 5, 7). 21 U.S.C. § 841(b)(1)(C);

18 U.S.C. § 924(a)(2).

       Defendant’s initial appearance on the indictment occurred on May 25, 2017.

(Doc. 8). At that time, the Government moved for Defendant’s detention pending trial.

(Doc. 30 at 7). Defendant objected to pretrial detention and affirmed his desire to

proceed with a detention hearing, pursuant to 18 U.S.C. § 3142(f). (Id.) Defendant was

ordered temporarily detained pending the detention hearing, which hearing was set for

May 30, 2017, based on the availability of the parties and the Pretrial Officer. (Docs. 8,

11). The Court set arraignment for the same day. (Doc. 8).

       On May 30, 2017, Defendant’s arraignment and detention hearing proceeded as

scheduled before the federal magistrate judge. (Doc. 12). As to arraignment, Defendant

entered pleas of not guilty as to all counts of the Indictment. (Id.) As to Defendant’s

detention, the magistrate judge found that no conditions of bond would assure the safety

of any person or the community if Defendant were released, nor would any conditions

assure Defendant’s subsequent appearance in court as required. (Doc. 13 at 1). The

magistrate judge noted the severe penalties applicable to the charged offenses, as well as

Defendant’s prior criminal history, including prior failures to appear in court as ordered,

prior attempts to evade law enforcement, and prior violations while under supervision.

(Id. at 1-2). Accordingly, Defendant was ordered detained pending trial. (Id.)


                                             2
       On June 2, 2017, this Court held Defendant’s preliminary pretrial conference.

(Min. Entry, June 2, 2017). During the conference, the Court set a trial calendar pursuant

to the requirements of the Speedy Trial Act and the requests of the parties. (Doc. 15).

Specifically, the Court set a status report deadline of June 23, 2017, a pretrial motion

filing deadline of June 26, 2017, and a jury trial commencing on August 7, 2017. (Id.)

       As required, on June 23, 2017, the Court received Defendant’s status report via

email from defense counsel.1 The status report stated as follows:

               I am writing to provide an update on Mr. Criswell’s case. The
               government and Mr. Criswell are in active plea negotiations at
               this time and it appears as though the case will likely get
               resolved pretrial. I know that we have a pending motions
               deadline this Monday. I am going to see Mr. Criswell this
               afternoon to discuss that deadline (as well as the trial date) and
               the logic of filing a motion to continue everything. If I confirm
               with him that a continuance is in fact his desire, I will file a
               formal motion with the Court on Monday morning.

(Email Status Report, June 23, 2017) (emphasis added).

       On June 26, 2017, Defendant filed a motion for a four-week extension of the

motion filing deadline. (Doc. 16). Defense counsel explained that “additional time is

needed to engage in negotiations with the government and see if a pretrial disposition can

be reached.” (Id. at 1). Moreover, defense counsel stated that she and Defendant had



1
  The Court’s Calendar Order instructed defense counsel to submit the status report to the Court
via email, with copy to opposing counsel. (Doc. 15). It is this Court’s practice to accept email
submissions of not only status reports, but also certain requests for action (e.g., requests for a
continuance or to schedule a hearing). The Court’s adoption of this practice is a courtesy
extended to counsel in all cases, in an effort to relieve some burden on practicing attorneys by
offering an easier, informal manner for disposing of commonplace case management tasks.
Notably, the continued viability of this practice requires practitioners to act in good faith and to
remain diligent in abiding by orders and deadlines.

                                                  3
reviewed the discovery—which the Government provided on June 2, 2017—and were

still determining how to proceed in the case. (Id.) Although Defendant did not, at that

time, request a new trial date, the motion stated that “[s]hould [Defendant] ultimately

determine that pretrial motions are necessary, he understands that the filing of said

motions will result in a continuance of the current trial date.” (Id.)

       On July 7, 2017, the Court granted Defendant’s motion and extended the motion

filing deadline to July 24, 2017. (Not. Order, July 7, 2017). In its Notation Order

granting Defendant’s motion, the Court specifically noted that plea negotiations—which

were characterized as active and ongoing both in Defendant’s June 23, 2017 email status

report and in his June 26, 2017 motion—serve to exclude time under the Speedy Trial

Act. United States v. Montgomery, 395 F. App’x 177, 182 (6th Cir. 2010) (“plea

negotiations are an example of ‘other proceedings’ not specifically listed in § 3161(h)(1)

which may be excluded from the Speedy Trial Act calculation”).2 The Court additionally

made an ends-of-justice finding, pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(i) and (iv),

stating that “failure to grant the continuance would deprive the parties of adequate time to


2
  The Court’s Notation Order stated that the time elapsing from June 26, 2017 (i.e., the date of
Defendant’s motion) until July 24, 2017, was excludable due to ongoing plea negotiations. (Not.
Order, July 7, 2017). However, Defendant’s June 23, 2017 email status report conveyed that the
parties were already engaged in active plea negotiations. Thus, the Court’s statement as to when
the excludable period commenced should have reflected an earlier date of at least June 23, 2017.
See n.6 infra. But the Court’s statement is not determinative as to the proper exclusionary
period, because “other proceedings” under 18 U.S.C. § 3161(h)(1) are subject to automatic
exclusion. United States v. Tinklenberg, 563 U.S. 647, 653-60 (2011) (holding that exclusion
from the Speedy Trial computation is automatic for “periods of delay” under § 3161(h)(1),
regardless of whether the period described would or did actually cause a delay of the trial);
Bloate v. United States, 559 U.S. 196, 199 n.1 (2010) (“The excludability of delay ‘resulting
from … proceedings’ under subsection (h)(1) is ‘automatic’ in the sense that a district court must
exclude such delay from a Speedy Trial Act calculation …”) (emphasis added).

                                                4
work toward a pretrial resolution or alternatively prepare for trial and … would likely

result in a miscarriage of justice.” (Not. Order, July 7, 2017). Thus, time was tolled on

the speedy trial clock until July 24, 2017. (Id.)

       On July 24, 2017, Defendant once again moved for a four-week extension of the

motion filing deadline. (Doc. 17). In his motion, Defendant explained that the parties

had been engaged in ongoing plea negotiations, but stated that “[c]urrently, negotiations

have broken down and … [t]hus, [Defendant] needs additional time to prepare for trial

and determine what, if any, pretrial motions are necessary.” (Id. at 1). Defendant

acknowledged that his request to continue the motion deadline would now require a

continuance of the August 7, 2017 trial date, and further noted that the Government had

no objection to the continuance. (Id.)

       Defendant’s motion continued, however, to further request an order compelling

the Government to provide video and audio recordings of Defendant’s interactions with a

confidential informant. (Id. at 2). Defense counsel stated that the Government refused to

provide Defendant with the recordings, because the informant’s face was visible. (Id.)

Defendant acknowledged the Government’s concern regarding the informant’s identity

and therefore stated he would not object to the informant’s face being blocked or

distorted in the videos. (Id.) Defendant did not represent that the Government had

agreed to production under any such circumstances.3


3
  Assuming, as Defendant represented, that the Government’s sole concern was the visibility of
the informant’s face, Defendant’s acquiescence to a redacted recording should have resolved the
issue and obviated the need for Defendant to move the Court to order production. But, the filing
of the motion to compel, coupled with the absence of any statement as to the Government’s

                                               5
       On July 25, 2017, this Court entered the following notation order:

               NOTATION ORDER: This case is before the Court on
               Defendant’s omnibus motion for: (1) a four-week extension of
               the pretrial motion deadline; and (2) an order compelling the
               Government “to produce the video and audio recordings of
               [Defendant’s] interactions with the confidential informant.”
               (Doc. 17). As to the request for a four-week extension of
               time, which request is unopposed, Defendant states that the
               parties have been unable to reach a plea agreement and,
               accordingly, Defendant “needs additional time to prepare for
               trial and determine what, if any, pretrial motions are
               necessary.” (Id.) Defendant acknowledges that an extension of
               the motion deadline will disrupt the trial date as well. (Id.) For
               good cause shown, and as the extension is unopposed,
               Defendant’s motion for a four-week extension of the motion
               deadline is GRANTED. Accordingly, the Court hereby
               VACATES the previously established trial calendar (Doc. 15)
               and establishes a new motion filing deadline of 8/21/2017. The
               Court will confer with the parties to establish a new trial date
               after pretrial motions have been filed and resolved. As to
               Defendant’s request for an order compelling production of
               the recordings, the Court establishes the following briefing
               schedule: the Government shall file a response on or before
               8/14/2017; Defendant’s reply (if any) shall be filed on or before
               8/28/2017. Assuming the motion to compel is ultimately
               granted, and to the extent the recordings prove to be valuable
               in the preparation of Defendant’s pretrial motions, Defendant
               is granted leave to request an additional extension as to those
               specific motions. As Defendant’s motion to compel remains
               pending, the time elapsing from the date of the motion
               (7/24/2017), through resolution of the motion, shall be tolled
               pursuant to 18 U.S.C. § 3161(h)(1)(D). Additionally, the Court
               finds that the ends of justice served by granting Defendant’s
               requested extension of the motion deadline, outweigh the
               interests of the public and Defendant in a speedy trial, as failure
               to grant such a continuance would deprive counsel of adequate
               time to prepare. Accordingly, the time elapsing from 7/24/2017
               through 8/28/2017 is further TOLLED pursuant to 18 U.S.C. §


position, naturally required this Court to conclude that there was a remaining point of contention
as to production, of which the Court was unaware.

                                                6
                3161(h)(7)(A), (B)(iv). IT IS SO ORDERED. Signed by Judge
                Timothy S. Black.

(Not. Order, July 25, 2017) (bold in original; underline emphasis added).

       On August 14, 2017, the Government filed a motion requesting a three-day

extension of its deadline to respond to Defendant’s motion to compel. (Doc. 18). In

relevant part, the Government stated that it required additional time to determine whether

the video could be redacted adequately enough to resolve concerns for the informant’s

safety. (Id.)

       Three days later, on August 17, 2017, the Government filed an unopposed motion

for a protective order. (Doc. 19). At that time, the Court had not yet acted on the

Government’s motion for an extension of its response deadline. However, the

Government’s motion for a protective order noted that, while it disputed having any

obligation to provide the redacted recordings, “[s]hould the Court approve the proposed

protective order, the Government will promptly produce a redacted copy of the requested

videos to Defense counsel as requested.” (Id. at 1, 2). In short, entry of the protective

order would effectively moot both Defendant’s motion to compel (Doc. 17) and the

Government’s motion for an extension of time to respond (Doc. 18).

       On August 21, 2017, while the motion for a protective order was still pending,

Defendant filed a motion seeking leave to file pretrial motions after the receipt of

additional discovery. (Doc. 20). Notably, Defendant did not request an extension of

specified duration as he had previously done. Rather, Defendant stated generally that he

required additional time, as he would not be in a position to meaningfully assess which



                                             7
motions to file until he had received the redacted recordings. (Id. at 2). Defendant also

noted, for the first time, that he was awaiting the receipt of other items of discovery from

the Government. (Id. at 1-2).

       On August 31, 2017, Defendant also filed a motion for bond (Doc. 21), to which

the Government responded in opposition (Doc. 22). Defendant did not file a reply in

support of his motion for bond.

       The Court did not immediately act on Defendant’s August 21, 2017 motion for

extension of the motion deadline. From the Court’s perspective, the notation order

entered on July 25, 2017 already granted Defendant leave to seek a later motion deadline

if, upon receipt and review of the recordings, Defendant found the additional discovery

warranted filing new or amended motions. In other words, the Court was waiting for

Defendant to actually review the discovery and to notify the Court whether a new motion

deadline was needed.

       To that end, the Court entered the protective order on September 22, 2017. (Doc.

23). Accordingly, as of September 23, 2017, the Government was in a position to

provide Defendant with the redacted recordings. The Court continued to anticipate

hearing from the defense after the videos were reviewed.

       On October 23, 2017, the Court received several pro se communications from

Defendant, including seven pro se motions, a letter to the Court, and more notably, two

letters intended for defense counsel.4 However, this Court does not accept pro se filings


4
  Although Defendant addressed and mailed the correspondence to the Court, two of the enclosed
letters were entitled “Questions for Lawyer.” Those letters detailed the motions Defendant

                                              8
from represented parties. Thus, pursuant to the Court’s standard practice, on October 25,

2017, the Court reached out to defense counsel via email to inform her of Defendant’s

pro se communications. The Court explained that it would send the originals back to

Defendant and copies to defense counsel, and further offered to scan and email counsel

the documents. On October 30, 2017, defense counsel responded to the Court’s email

and stated that she believed Defendant had copied her on all communications already and

the Court could simply send the originals back to her client. Accordingly, on November

2, 2017, the Court proceeded to return the pro se communications to Defendant, with an

accompanying letter explaining that the Court does not accept pro se filings from

represented parties, clarifying that his attorney must submit filings on his behalf, and

advising him to contact his counsel. The Court then continued to await defense motions,

particularly having now seen Defendant’s clear desire that pretrial motions be filed.

       In the first week of November 2017, the Court learned that defense counsel was

out on medical leave and was not anticipated to return to work until the end of December

2017.5 Under the circumstances, the Court did not believe it was necessary to impose

upon the Federal Public Defender’s Office (the “FPD”) to memorialize this status on the


wished to file, questions regarding his potential guideline computation, proposed defense
strategies, and acceptable outcomes for apparently ongoing plea negotiations. Although the
contents of the letters were clearly intended for defense counsel, both concluded with the
statement: “To your Honorable Judge Timothy S. Black which I hope reaches him or such filing
to the Assistant United States Attorney.”
5
  On November 6, 2017, Assistant Federal Public Defender Richard Monahan emailed the Court
regarding an unrelated case assigned to Ms. Lockard. In the email, Mr. Monahan advised the
Court that Ms. Lockard had gone out on leave earlier than anticipated and was expected to return
to the office toward the end of December 2017. The Federal Public Defender’s Office also filed
motions to continue in other cases assigned to Ms. Lockard, but not in this case.

                                               9
record, nor to require a formal request to continue the matter. The Court assumed it

would likely hear from defense counsel after the first of the year and was comfortable

simply awaiting her return.

       However, rather than timely informing the Court of completion of Defendant’s

discovery review, the defense’s intentions regarding pretrial motions, or the status of plea

negotiations, on January 23, 2018, Defendant filed a motion to dismiss the indictment

based on violations of the Speedy Trial Act. (Doc. 24). The Court established a briefing

schedule on the motion (Not. Order, Jan. 24, 2018), pursuant to which the Government

responded in opposition (Doc. 25) and Defendant replied (Doc. 26). On May 29, 2018,

Defendant also filed a motion to dismiss based on speedy trial violations under the Sixth

Amendment. (Doc. 27). The Government responded in opposition to this motion as

well. (Doc. 28). No reply was filed.

       Both motions to dismiss (Docs. 24, 27) are presently before the Court.

                              II. STANDARD OF REVIEW

       A. Dismissal for Speedy Trial Act Violations

       The Speedy Trial Act provides that, subject to certain periods of exclusion, the

trial of a defendant who has pleaded not guilty to a charge in an information or

indictment, “shall commence within seventy days from the filing date (and making

public) of the information or indictment, or from the date the defendant … [appears

before] the court in which such charge is pending, whichever date last occurs.” 18 U.S.C.

§ 3161(c)(1), (h).




                                            10
       In the event that “a defendant is not brought to trial within the time limit required

by section 3161(c) as extended by section 3161(h), the information or indictment shall be

dismissed on motion of the defendant.” 18 U.S.C. § 3162(a)(2). Defendant carries the

burden of proof as to the motion. Id.

       “[I]f a meritorious and timely motion to dismiss is filed, the district court must

dismiss the charges, though it may choose whether to dismiss with or without prejudice.”

Zedner v. United States, 547 U.S. 489, 499 (2006). In determining whether to dismiss

with or without prejudice, “the court shall consider, among others, each of the following

factors: the seriousness of the offense; the facts and circumstances of the case which led

to the dismissal; and the impact of a reprosecution on the administration of [the Speedy

Trial Act] and on the administration of justice.” 18 U.S.C. § 3162(a)(2).

       B. Dismissal for Sixth Amendment Speedy Trial Violation

       The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial ….” U.S. Const. amend. VI.

       To determine whether a defendant has been denied his Sixth Amendment right to a

speedy trial, the Court must consider four factors: (1) the length of delay; (2) the reason

for the delay; (3) the defendant’s assertions of his right; and (4) prejudice to the

defendant. United States v. Young, 657 F.3d 408, 414 (6th Cir. 2011) (citing Barker v.

Wingo, 407 U.S. 514, 530 (1972)). In contrast to the remedies available for violation of

the Speedy Trial Act, “the proper remedy for a violation of a defendant’s constitutional

speedy-trial rights is dismissal of the indictment with prejudice.” Id. at 413.




                                              11
                                      III. ANALYSIS

       Defendant seeks dismissal of the Indictment with prejudice, arguing that the delay

since commencement of this case has resulted in violation of the Speedy Trial Act and

has further deprived him of his Sixth Amendment right to a speedy trial. (Docs. 24, 27).

The Government opposes both motions. (Docs. 25, 28).

       As to the motion to dismiss for violation of the Speedy Trial Act, the Government

argues that, much like the Court, it anticipated that Defendant would file pretrial motions

and, further, that the Government understood the Court’s July 25, 2017 notation order as

affording Defendant time to review additional discovery before filing said motions.

(Doc. 25). The Government further notes that the parties had recommenced plea

negotiations around October 25, 2017, and that negotiations were in fact occurring when

Defendant filed the motion to dismiss. (Id. at 4-6). Finally, the Government argues that

while a technical violation may have occurred, the appropriate remedy should be

dismissal of the indictment without prejudice. (Id.) Defendant argues in his reply,

however, that the Government was negligent in producing discovery and tracking speedy

trial time in this case and, therefore, dismissal with prejudice is warranted. (Doc. 26).

       As to the motion to dismiss under the Sixth Amendment, the Government argues

that the delay in this case has not been excessive, particularly given the portion of the

delay attributable to Defendant. (Doc. 28). Moreover, the Government argues that the

delay is neither attributable to bad faith on its part, nor has it been an attempt to seek a

tactical advantage. (Id.) Finally, the Government argues Defendant has not been

prejudiced by the delay. (Id.)


                                              12
       As stated more fully below, the Court finds that a technical violation of the Speedy

Trial Act has occurred, but that the violation does not warrant dismissal with prejudice.

Moreover, the Court finds that there has been no violation of Defendant’s Sixth

Amendment right to a speedy trial.

       A. The Speedy Trial Act

                1. Computation of Time

       While the Speedy Trial Act requires trial to commence within seventy-days from

the later of either the date of the indictment or a defendant’s initial appearance, the Act

excludes certain period of time from that seventy-day computation. 18 U.S.C. § 3161(h).

Specifically:

                Section 3161(h) specifies the types of delays that are
                excludable from the calculation. Some of these delays are
                excludable only if the district court makes certain findings
                enumerated in the statute. See § 3161(h)(7). Other delays are
                automatically excludable, i.e., they may be excluded without
                district court findings. As relevant here, subsection (h)(1)
                requires the automatic exclusion of ‘[a]ny period of delay
                resulting from other proceedings concerning the
                defendant, including but not limited to’ periods of delay
                resulting from [(h)(1)’s] eight enumerated subcategories of
                proceedings.

Bloate v. United States, 559 U.S. 196, 203 (2010) (emphasis added). “[P]lea negotiations

are an example of ‘other proceedings’ not specifically listed in § 3161(h)(1) which may

be excluded from the Speedy Trial Act calculation.” Montgomery, 395 F. App’x at 182.

       Here, the speedy trial clock began to run following Defendant’s May 25, 2017

initial appearance. However, at that hearing, the Government orally moved for pretrial

detention, which motion required a hearing. The detention hearing was held on May 30,


                                             13
2017, at which time Defendant was ordered detained pending trial. Thus, the speedy trial

clock was automatically tolled from May 25, 2017 through the May 30, 2017 hearing and

disposition of the Government’s motion. 18 U.S.C. § 3161(h)(1)(D). Accordingly, May

31, 2017 was the first day run on the speedy trial clock.

       Excluding the day of the preliminary pretrial conference (June 2, 2017), twenty-

two days ran on the speedy trial clock from May 31, 2017 through June 23, 2017.

       On June 23, 2017, the Court received a status report from defense counsel via

email, which report stated that the parties were engaged “in active plea negotiations” and

that counsel was already confident the case would likely resolve pretrial. Moreover,

Defendant filed a motion for extension of time on June 26, 2017, in which the defense re-

confirmed that plea negotiations were ongoing. (Doc. 16). Given the status of active

negotiations, time was subject to automatic exclusion, beginning on June 23, 2017, at the

latest.6 18 U.S.C. § 3161(h)(1).

       Additionally, the Court granted Defendant’s two motions for extension of time

(Docs. 16, 17) and entered ends-of-justice findings as to both, thereby tolling time from

June 26, 2017 through August 28, 2017. (Not. Orders, July 7, 2017 & July 25, 2017).

Further motions filed by the parties also tolled time to various extents throughout August

and September 2017. (Docs. 18, 19, 20, 21).




6
 The Court has no evidence before it indicating the date plea negotiations officially began.
Therefore, while it is reasonable to conclude that plea negotiations commenced prior to June 23,
2017, the Court extends Defendant the benefit of the latest possible date (i.e., June 23, 2017).

                                               14
       Notably, the Government filed a motion for a protective order (Doc. 19) on

August 17, 2017, and the Court entered the protective order on September 22, 2017 (Doc.

23). Accordingly, that motion tolled time from August 17, 2017 through September 17,

2017, and time was again tolled upon the Court’s entry of the protective order on

September 22, 2017. 18 U.S.C. § 3161(h)(1)(D), (H). The five intervening days,

however, were excludable on other grounds.

       Specifically, on August 31, 2017, Defendant filed a motion for bond (Doc. 21), to

which the Government filed a response in opposition on September 6, 2017 (Doc. 22).

Although Defendant did not file a reply, the Court had every reason to assume that a

reply was forthcoming. Accordingly, Defendant’s motion for bond was not ripe for

decision until after Defendant’s reply deadline ran on September 20, 2017.7 United

States v. Henderson, 476 U.S. 321, 329 (1986) (stating that a motion is not “actually

under advisement” until after “the court receives all the papers it reasonably expects”).

Even assuming that no hearing or additional information was required, an additional 30-

days was excludable thereafter, during which the motion was under advisement. Thus,

the time elapsing from August 31, 2017 through October 20, 2017 was tolled, pursuant to

18 U.S.C. § 3161(h)(1)(D), (H).

       Time began to run again on October 21, 2017, i.e., day twenty-three of the speedy

trial clock and continued to run until October 24, 2017, i.e., day twenty-six on the clock.


7
 Pursuant to this Court’s Criminal Procedures Standing Order, “[a]ll motions shall be briefed
according to S.D. Ohio Civ. R. 7.2(a)(2),” which allows twenty-one days for a response in
opposition and fourteen days for a reply. Criminal Procedures Form, Judge Timothy S. Black
Standing Orders, available at: http://www.ohsd.uscourts.gov/FPBlack.

                                              15
       Time once again automatically tolled on October 25, 2017, when defense counsel

reached out to the Government to reopen plea negotiations. (Doc. 28-1 at 10).8 Defense

counsel sent another email regarding plea negotiations on October 31, 2017, which email

also references a telephone conversation on October 26, 2017. (Id. at 11). On November

3, 2017, the Government emailed defense counsel regarding plea negotiations, and also

copied Assistant Federal Public Defender Richard Monahan, knowing that Ms. Lockard

had just gone out on medical leave. (Id. at 15).

       In that email, the Government indicates its position on offering Defendant a better

deal and further indicates that the prosecutor has spoken to her supervisors regarding the

negotiations as well. (Id.) Again acknowledging Ms. Lockard’s absence, the prosecutor

offers to continue plea negotiations with Ms. Lockard’s colleagues and even provides her

cell phone number to Mr. Monahan, stating: “I’d be happy to get you up to speed and talk

about the reasoning behind the decision [regarding the plea offer].” (Id.)

       On November 6, 2017, Mr. Monahan responded to the Government’s email,

stating that the preference of their office would be to defer the case until Ms. Lockard’s

return, but they needed to meet with Defendant first to “kind of see where he wants to go

from here … [and] see if [he] can wait until [Ms. Lockard] gets back to proceed with

[the] case.” (Id.) Mr. Monahan tells the prosecutor that, although he is not yet certain




8
  The Government’s response in opposition to Defendant’s motion to dismiss on Sixth
Amendment grounds included copies of various email exchanges between the parties. The
Government’s response suggests that the attached emails do not constitute the entirety of plea
discussions. (Doc. 28 at 3-4). However, it does not appear that negotiations would sufficiently
eliminate the technical speedy trial violation.

                                               16
who will meet with Defendant, he “will keep [her] posted after [someone has] had a

chance to meet with [Defendant]….” (Id.) The Government states that this was the last

communication received until Ms. Lockard returned to work in January 2018. (Doc. 28

at 4).

         Based on the email communications, the Court concludes that plea negotiations

were ongoing from October 25, 2017 (i.e., when defense counsel requested a meeting to

discuss further plea negotiations) until at least November 3, 2017 (i.e., when the

prosecutor emailed defense counsel regarding the Government’s terms in order for

Defendant to obtain a better deal). Accordingly, time was automatically tolled during

this time.

         However, given the circumstances, the speedy trial clock technically restarted on

November 4, 2017, which constituted day twenty-seven.

         Based on this computation, day seventy on the speedy trial clock ran on Sunday,

December 17, 2017. Accordingly, even if plea negotiations occurred upon Ms. Lockard’s

return in January 2018, time had already expired on the speedy trial clock.

               2. Remedy

         Having found that a technical violation of the Speedy Trial Act has occurred, the

Court must now determine whether to dismiss the charges with or without prejudice. 18

U.S.C. § 3162(a)(2). In making its determination, the Court must consider the following

factors: (1) the seriousness of the offense; (2) the facts and circumstances that led to the

dismissal; and (3) the impact of a re-prosecution on the administration of the Speedy

Trial Act and on the administration of justice. 18 U.S.C. § 3162(a)(2).


                                             17
                        i. Seriousness of the Offense

          “[The Sixth] Circuit has found [drug and firearm offenses] to be serious in

assessing whether to dismiss a claim with or without prejudice due to a Speedy Trial Act

violation.” Sylvester v. United States, 868 F.3d 503, 512 (6th Cir. 2017) () (collecting

cases).

          Here, Defendant is charged in a seven-count indictment with attempt to distribute

and distribution of heroin, fentanyl, and carfentanil, as well as possession of a firearm by

a prohibited person and in furtherance of a drug trafficking offense. (Doc. 3). These

offenses are unquestionably serious. Indeed, Defendant does not dispute this conclusion.

(Doc. 26 at 2).

          Accordingly, the first factor weighs in favor of dismissal without prejudice.

                        ii. Facts and Circumstances Leading to Dismissal

          In assessing the facts and circumstances leading to dismissal, the Court looks to

the occurrences leading to the passage of more than seventy non-excludable days, up to

the date of the motion to dismiss. United States v. Sherer, 770 F.3d 407, 411 (6th Cir.

2014) (joining other circuits in finding that “a motion for dismissal [under the Speedy

Trial Act] is effective only for periods of time which antedate [its] filing … [and

therefore the] court need only consider alleged delay which occurs prior to and including

the date on which the motion is made”) (citations omitted).

          Based on the Court’s calculation, supra, the point at which the speedy trial clock

began to run unchecked was after November 4, 2017. Notably, this was the point at

which defense counsel was recently out on leave. Based on the Government’s emails, it


                                               18
is apparent that the prosecutor reached out to Ms. Lockard and Mr. Monahan, in an effort

to keep the case moving forward. The email response to the prosecutor clearly indicated,

in the absence of any objection from Defendant, the FPD intended to defer the case and

await Ms. Lockard’s return. The email response also stated that the FPD would be in

touch with the Government after meeting with Defendant. No further communications

were received until after the speedy trial clock had run.

       This Court recognizes that Defendant “has no duty to bring himself to trial and has

no duty to bring any delay to the court’s attention.” United States v. Moss, 217 F.3d 426,

431 (6th Cir. 2000). However, “[d]efendants who passively wait for the speedy trial

clock to run have [a lesser right] to dismissal with prejudice than do defendants who

unsuccessfully demand prompt attention.” Id. (citations omitted).

       Moreover, Defendant does bear responsibility to keep the Court and opposing

party apprised as to his own intentions and status, particularly where he has promised to

do so or where it is clear that such communications are expected. The Sixth Circuit

specifically noted in Moss that the case was distinguishable from the Sixth Circuit’s prior

opinion in United States v. Pierce, 17 F.3d 146 (6th Cir. 1994), “because the Pierce court

was waiting to receive information from the defendant, while … Moss was waiting to

receive a substantive opinion from the court.” Moss, 217 F.3d at 431.

       Further, defense counsel certainly has an ethical obligation not to mislead the

Court and opposing counsel. Here, defense counsel states that as of November 3, 2017,

the defense had “copies of all of the discovery that was necessary to evaluate the case.”

(Doc. 26 at 3). Defense counsel also acknowledges that, “[a]fter receiving the discovery


                                             19
in full, [Defendant] and his counsel decided not to file pretrial motions ….” (Id.)

Finally, defense counsel readily admits that, even while physically out of the office

during her maternity leave, she maintained constant communication (presumably on other

cases) via email and telephone, and that she in fact received the Government’s November

3, 2017 email the day it was sent. (Id. at 6). Regardless, defense counsel said nothing to

opposing counsel or to the Court regarding Defendant’s decision not to file motions,

opting instead to “passively wait for the speedy trial clock to run.” Moss, 217 F.3d at

431.

       Regardless, however, this Court recognizes its own role in the delay leading to

dismissal. Ironically, the error leading to the speedy trial violation first arose because this

Court left pending Defendant’s August 21, 2017 motion seeking an open-ended

continuance. From the Court’s perspective, Defendant’s request for additional time was

entirely reasonable and warranted. The issue, however, was that the Court viewed

Defendant’s motion as effectively resolved by the July 25, 2017 Notation Order, in which

Defendant was already granted leave to file motions after reviewing discovery. Thus, the

Court expected that Defendant would proceed to review discovery and inform the Court

if and when he was prepared to file pretrial motions or establish a trial calendar.

       Moreover, based on the facts and circumstances known to the Court, the amount

of time that had passed did not raise any alerts. Specifically, the Court knew that

Defendant faced a number of very significant charges, exposing him to a substantial term

of incarceration if convicted. The Court also knew that Defendant needed time to review

additional discovery, which discovery Defendant would receive after the protective order


                                              20
was entered on September 22, 2017. The Court also communicated with defense counsel

directly on October 25, 2017, with regard to Defendant’s pro se motions. At no point

during this exchange did defense counsel express any uncertainty as to whether she

would be permitted to file late motions on Defendant’s behalf, nor did she give any

indication that she did not intend to file motions (which would have clearly contradicted

Defendant’s wishes, as expressed in his pro se correspondence). Shortly thereafter, the

Court became aware that defense counsel was out on maternity leave and would not be

returning to the office for several weeks. Under the circumstances, the Court did not

consider imposing upon defense counsel or her colleagues for a formal status report. The

Court expected it would hear from defense counsel upon her return or would be informed

if there were any issues in the interim.

       Admittedly, the sound approach would have been for this Court to formally rule

on Defendant’s August 21, 2017 motion, once again grant leave to file motions after

reviewing discovery, and to memorialize that ruling with a new ends-of-justice finding,

just as this Court had done on two prior occasions. However, the Court relied upon its

belief that Defendant was working to move his case forward and that any issues would be

brought to the Court’s attention. The Court was mistaken in this regard, as was the

Government.

       This Court agrees that a technical violation of the Speedy Trial Act occurred. This

Court also finds that both the Court and the Government would have been wise to utilize

a strict, formulaic approach, rather than relying on their assumptions of good faith.

However, the reason for the delay, at its core, was that the Court and the Government


                                            21
mistakenly believed they were awaiting either a motion or an update from Defendant.

Thus, defense counsel’s failure to communicate was a significant contributing factor in

the delay.

                      iii. Impact of Re-Prosecution on the Speedy Trial Act and the
                           Administration of Justice

       “The main considerations that the courts have taken into account when examining

this factor are whether the defendant suffered actual prejudice as a result of the delay and

whether the government engaged in prosecutorial misconduct that must be deterred to

ensure compliance with the Act.” United States v. Gross, 432 F. App’x 490, 494 (6th

Cir. 2011) (quoting United States v. Robinson, 389 F.3d 589 (6th Cir. 2004)).

       Here, as discussed more fully, infra, the Court finds that the Government did not

engage in prosecutorial misconduct, did not act in bad faith, and was not negligent in

producing discovery or tracking speedy trial. Moreover, Defendant does not assert any

specific trial prejudice.

       While Defendant does assert non-trial prejudice, this argument lacks merit as to

the Speedy Trial Act. Specifically, Defendant’s pretrial incarceration was not prolonged

by the delay occurring prior to the date of his Speedy Trial Act motion. Indeed, assuming

the Court had granted Defendant’s open-ended motion for a continuance, taking into

account defense counsel’s absence until late-December, and assuming the case was set

for trial on a schedule consistent with the Court’s computation, supra, Defendant’s trial

would not have taken place before January 23, 2018.




                                             22
       Based upon the foregoing, the Court concludes that a technical violation of the

Speedy Trial Act has occurred and, therefore, dismissal is required pursuant to 18 U.S.C.

§ 3162(a)(2). Moreover, having thoroughly considered the statutory factors, the Court

finds that the dismissal shall be without prejudice.

       B. Sixth Amendment Right to a Speedy Trial

       To determine whether Defendant has been deprived of his Sixth Amendment right

to a speedy trial, the Court must consider: (1) the length of delay; (2) the reason for the

delay; (3) Defendant’s assertion of his right; and (4) prejudice to Defendant. Barker, 407

U.S. at 530. No one factor is a “necessary or sufficient condition to the finding of a

deprivation of the right of speedy trial … [but] [r]ather, they are related factors and must

be considered together with such other circumstances as may be relevant.” Id. at 533.

       As to the first factor, the length of the delay serves as a “triggering mechanism”

and, if the length is not “presumptively prejudicial,” the Court is not required to

undertake the remainder of Barker analysis. Doggett v. United States, 505 U.S. 647, 651-

52 (1992); Barker, 407 U.S. at 530–31. “[B]ecause of the imprecision of the right to

speedy trial, the length of delay that will provoke such an inquiry is necessarily

dependent upon the peculiar circumstances of the case.” Barker, 407 U.S. at 530.

However, the Sixth Circuit has held “delays over one year are ‘uncommonly long.’”

United States v. Baugh, 605 F. App’x 488, 491 (6th Cir. 2015) (citing United States v.

Bass, 460 F.3d 830, 836 (6th Cir. 2006)).

       Here, such a delay exists. However, the delay does not automatically require

dismissal of the case with prejudice, but serves only to trigger examination of the


                                             23
remaining factors. Thus, the Court must undertake an analysis of the remaining Barker

factors.

       The second factor is reason for the delay. The United States Supreme Court has

made clear that “different weights are to be assigned to different reasons for delay.”

Doggett, 505 U.S. at 657. At its core, this factor seeks to determine “whether the

government or the criminal defendant is more to blame for th[e] delay.” Vermont v.

Brillon, 556 U.S. 81, 90 (2009) (quoting Doggett, 505 U.S. at 651);

       As the Supreme Court explained in Barker:

              A deliberate attempt to delay the trial in order to hamper the
              defense should be weighted heavily against the government. A
              more neutral reason such as negligence or overcrowded courts
              should be weighted less heavily but nevertheless should be
              considered since the ultimate responsibility for such
              circumstances must rest with the government rather than with
              the defendant. Finally, a valid reason, such as a missing
              witness, should serve to justify appropriate delay.

Barker, 407 U.S. at 531. Naturally, “delay caused by the defense weighs against the

defendant,” which includes delay attributable to defense counsel. Brillon, 556 U.S. at 90-

91 (citing Coleman v. Thompson, 501 U.S. 722, 753 (1991)).

       The initial delay in this case is attributable to Defendant’s requests for additional

time to review discovery, prepare pretrial motions, and engage in plea negotiations.

Defendant concedes only that the delay from June 26, 2017 to October 6, 2017 is

attributable to the defense. The remainder of the delay Defendant attributes to the

Government and the Court.




                                             24
       First, Defendant argues that the Government was negligent in its obligation to

track speedy trial time. (Doc. 27 at 3-4). Defendant asserts that while “the government

assumed [Defendant] would file pretrial motions and thereby toll the speedy trial clock

… [he], as per his right, decided not to file pretrial motions … [and] [t]he government

thereafter failed to track the speedy trial clock and did not inform the Court when time

was set to expire.” (Id.) In support of his prior motion to dismiss, Defendant also argued

that the Government was negligent in providing discovery timely. (Doc. 26 at 2-6).

       The Court finds that the Government was neither negligent nor acting in bad faith.

       As to discovery, the Government made its initial production timely, as Defendant

repeatedly acknowledged. That the Government needed to supplement its initial

discovery production is by no means uncommon nor unreasonable. And the email

communications exchanged between the prosecutor and defense counsel demonstrate that

the Government made every effort to respond to Defendant’s supplemental discovery

requests and to provide those items as promptly as possible. (Doc. 28-1). Admittedly,

there were some delays in production. However, most, if not all, of the delays were

caused by circumstances outside the Government’s control, e.g., needing to obtain the

additional items Defendant requested, addressing technical issues, or having to await the

preparation of the production. (See, e.g., id. at 12, Gov’t Email to Defense, Oct. 19,

2017, “I don’t have [lab reports] either. I’ll get those to you tomorrow. I will also re-

burn the videos that did not work. The person who does the redactions is in training and

I’ve asked my agent to follow up on … the 4/7 video … [and] the search warrant

photos”). The Government can hardly be faulted for these types of delays.


                                             25
       Accordingly, the Court finds that the Government was not negligent in providing

discovery, nor that the timing of production was unreasonable.

       Further, the Court rejects Defendant’s argument as to the Government’s alleged

negligence in tracking the speedy trial clock. Defendant argues that he was not required

to file pre-trial motions, which is entirely accurate. However, based on defense counsel’s

representations, the Government innocently, albeit mistakenly, anticipated that Defendant

would either file pre-trial motions or would communicate intent to forego filing. (Doc.

28 at 3). The Government’s assumption was entirely reasonable and, indeed, was

precisely what this Court assumed as well. The Government also interpreted the July 25,

2017 notation order as the Court giving Defendant sufficient time to review discovery

and file late motions if needed. Indeed, this was precisely what the Court intended.

Thus, the Government’s interpretation was not only reasonable, but accurate.

       Conversely, the notion that the Government should somehow intuit Defendant’s

unspoken intent to forego filing pretrial motions, and should then be held responsible to

notify the Court of the resulting speedy trial issue, is unfair.9 So too is the notion that any

party should be permitted to reap the rewards of having successfully deceived the Court


9
  Defense counsel similarly insinuates that her decision not to file a reply brief, without any
notice whatsoever, should retroactively render defense motions ripe for decision as of the date of
the Government’s opposition. (Doc. 24 at 5, 6; Doc. 27 at 4, 5). And defense counsel supports
this proposition by citing to this Court’s own Order in an unrelated case, United States v. Keno
Phillips, wherein this Court expressly rejected this very argument. (Doc. 24 at 6; United States
v. Phillips, No. 1:15-CR-104, 2017 WL 3129135, at *5 (S.D. Ohio July 24, 2017) (“The fact that
the response reasonably expected by the Court was never filed does not retroactively restart the
speedy trial clock. To hold otherwise would unexpectedly leave the Court with one week to rule
on a motion, simply because the opposing party chose not to file anything … [and] would reward
the moving party for failing to reach out to opposing counsel in advance to determine whether
the motion could be deemed unopposed at the outset”).

                                               26
and opposing counsel. While the Government certainly has the obligation to track speedy

trial, it is inherent to assume that opposing counsel is acting in good faith. Here, defense

counsel’s failure to notify anyone of her client’s decision not to file pretrial motions, and

to then take advantage of her own failure to communicate, was sharp practice and should

not serve as a means to pass blame onto the Government. Although the Government

acted on ultimately erroneous assumptions, there is nothing to indicate bad faith or

negligence on its part.

       Defendant also argues that the Court negligently caused delay in his case by

failing to act on his first motion to dismiss. (Doc. 27 at 4-6). Specifically, Defendant

argues that this Court “should have ruled on [Defendant’s] speedy trial motion by

Thursday, March 29, 2018,” and that “61 days have passed since the speedy trial motion

should have been decided.” (Id. at 4).10

       First, Defendant assumes that merely because he did not request a hearing, that his

motion is automatically ripe for decision as soon as it is briefed. (Doc. 27 at 3, n.1).

Whether a hearing is helpful or necessary is a matter for the Court to decide, not the

parties. And, here, this Court fully intended to set Defendant’s initial motion to dismiss

for hearing.

       Specifically, the Government’s response in opposition to the motion to dismiss

referenced a number of email communications, which emails were said to evidence

ongoing plea negotiations. (Doc. 25 at 5, n.1). The Government did not elaborate


10
  Defendant also notes that the Court did not rule on his bond motion. (Doc. 27 at 4). While
accurate, the pendency of that motion was not responsible for any delay.

                                              27
further, concluding that plea negotiations would not have automatically tolled time. (Id.

at 5). However, as this Court explains, supra, plea negotiations do indeed toll time

automatically. Accordingly, this Court intended to give the Government an opportunity

to present this evidence at a hearing, in order for the Court to determine whether time was

actually tolled by virtue of those plea negotiations.

       Subsequently, however, Defendant filed the second motion to dismiss (Doc. 27),

and the Court awaited briefing to determine whether both motions may require a hearing

and perhaps whether the motions could be heard together. The Court’s decision to wait

was not inactivity or negligence, but a considered decision, based on how the Court

believed, in its discretion, it could best manage its own substantially overcrowded docket.

Cf. Henderson, 476 U.S. at 329-30 (“the phrase ‘or other prompt disposition’ in [18

U.S.C. § 3161(h)(1)(D)] does not imply that only ‘reasonably necessary’ delays may be

excluded between the time of filing of a motion and the conclusion of the hearing

thereon”).

       The second motion to dismiss was not fully briefed until July 4, 2018, i.e., the day

after the Court reasonably expected to receive Defendant’s reply. Once briefing was

concluded, the Court found upon review that the Government had attached its previously

referenced emails to its response to Defendant’s second motion to dismiss and further

elaborated on the timing of when plea negotiations began and ended. (Doc. 28-1). Upon

further consideration, the Court concluded that a hearing on the original motion to

dismiss was no longer required. The Court also determined that it would proceed to rule

on the second motion to dismiss without a hearing.


                                             28
       Thus, the time that elapsed beginning with the filing of the original motion to

dismiss through the date 30-days after the second motion to dismiss was ripe for decision

(i.e., at least August 4, 2018) is all reasonably attributable to Defendant’s own filings.

Accordingly, the Government cannot be “more to blame,” if at all, for that period of

delay. See Doggett, 505 U.S. at 651.

       The Court again acknowledges its role in the delay since the motions became ripe

for decision. However, this delay is based entirely on the “neutral reason” of the Court’s

own overcrowded docket. See Barker, 407 U.S. at 531 (“A more neutral reason such as

negligence or overcrowded courts should be weighted less heavily…”).

       In sum, the reasons for the delay throughout the entirety of this case are either

neutral as to both parties or are attributable to Defendant. The Government is certainly

not “more to blame” for the delay than Defendant and defense counsel. Accordingly, the

second factor weighs against dismissal.

       The third factor is Defendant’s assertion of his right. “Whether and how a

defendant asserts his right is closely related to the other factors,” in that “[t]he strength of

[a defendant’s] efforts will be affected by the length of the delay, to some extent by the

reason for the delay, and most particularly by the personal prejudice, which is not always

readily identifiable, that he experiences.” Barker, 407 U.S. at 531. Stated simply, “[t]he

more serious the deprivation, the more likely a defendant is to complain.” Id. Thus, the

Supreme Court has “emphasize[d] that failure to assert the right will make it difficult for

a defendant to prove that he was denied a speedy trial.” Id. at 532.




                                              29
       Here, Defendant’s only assertion of his right to a speedy trial arises from the filing

of his motions to dismiss. Indeed, quite the contrary to asserting his right to a speedy

trial, Defendant had sought an extension of time and two subsequent continuances in this

case, the last of which was not even time-limited. (Docs. 16, 17, 20). And though

Defendant initially sought to maintain his trial setting (Doc. 16), he subsequently

acknowledged that his need for additional time necessitated continuing the trial date

(Doc. 17).

       Accordingly, the third factor weighs against Defendant.

       Finally, the fourth factor is any resulting prejudice to Defendant. In Barker, the

Supreme Court explained that:

              Prejudice, of course, should be assessed in the light of the
              interests of defendants which the speedy trial right was
              designed to protect … [including]: (i) to prevent oppressive
              pretrial incarceration; (ii) to minimize anxiety and concern of
              the accused; and (iii) to limit the possibility that the defense
              will be impaired. Of these, the most serious is the last, because
              the inability of a defendant adequately to prepare his case
              skews the fairness of the entire system.

Barker, 407 U.S. at 532.

       Notably, “affirmative proof of particularized prejudice is not essential to every

speedy trial claim.” Doggett, 505 U.S. at 656. The Sixth Circuit has elaborated,

however, that “[i]n this circuit, ‘[w]hen the government prosecutes a case with reasonable

diligence, a defendant who cannot demonstrate how his defense was prejudiced with

specificity will not make out a speedy trial claim no matter how great the ensuing delay.’”

Young, 657 F.3d at 418 (quoting United States v. Howard, 218 F.3d 556, 564 (6th Cir.



                                             30
2000)) (emphasis in original); see also United States v. Robinson, 455 F.3d 602, 608 (6th

Cir. 2006) (noting that, in the absence of particularized trial prejudice, “[s]horter delays

[(e.g., thirteen and one-half months versus six-years)] attributable to the government’s

negligence have been held not to give rise to a presumption of prejudice”).

       As to the “most serious” interest, Defendant does not raise any specific claims of

trial prejudice. Further, the Government notes that “[t]he entirety of the Defendant’s

conduct that is relevant to the indictment is on video … [which] was available to the

Defense on May 30, 2017 … [and] [n]othing about the video has changed.” Thus, the

passage of time would not have rendered the evidence less reliable.

       Defendant does assert non-trial prejudice arising from his continued incarceration.

Pretrial detention is a significant deprivation to any defendant. Here, the Court agrees the

delay has contributed to Defendant’s non-trial prejudice.

       As non-trial prejudice carries less weight than trial prejudice, the Court deems this

fourth factor as weighing neither in favor of or against either party.

       Having considered each of the Barker factors, the Court finds the delay has not

deprived Defendant of his constitutional right to a speedy trial. Accordingly, dismissal

under the Sixth Amendment is not warranted.

                                   IV. CONCLUSION

       Based upon the foregoing, Defendant’s motion to dismiss under the Sixth

Amendment (Doc. 27) is DENIED. However, Defendant’s motion to dismiss under the

Speedy Trial Act (Doc. 24) is GRANTED, and the Indictment is hereby DISMISSED

WITHOUT PREJUDICE.


                                             31
      IT IS SO ORDERED.

Date: February 8, 2019
                               Timothy S. Black
                               United States District Judge




                          32
